 

Case 3:19-cv-01938-JFS Document17 Filed 12/11/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILHELMINA PODUNAJEC,
Plaintiff, No. 3:19-cv-019388
v. : (Saporito, MJ.)
ANDREW SAUL, :

Commissioner of
Social Security,

Defendant.

 

ORDER

 

AND NOW, this Ln day of December, 2020, in accordance with
the accompanying Memorandum, IT IS HEREBY ORDERED THAT:

1. The Clerk of Court shall enter final judgment VACATING the
decision of the Commissioner of Social Security;

2. This case is REMANDED to the Commissioner for further
proceedings consistent with the Memorandum filed of even date

herewith; and

2. The Clerk of Court shall CLOSE this case.

*

ld, 4 °
OSEPH F.S ITO, JR.
United States Magistrate Judge
Dated: December 11, 2020
